      Case 5:20-cv-01949-LCB-HNJ Document 5 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

RICKEY GLENN LANFORD, # 17834,              )
                                            )
      Petitioner,                           )
                                            )     Civil Action No.
      v.                                    )     2:20cv820-WHA-SMD
                                            )           [WO]
CHARLES TIPTON, et al.,                     )
                                            )
      Respondents.                          )

                                    ORDER

      On October 16, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. 2.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 2) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama pursuant to the provisions of 28 U.S.C. § 2241(d).

      DONE on this 8th day of December, 2020.

                           /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
